DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 2, in steps b) and d) the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, line 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, line 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, line 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, line 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the tobacco material".  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes that claim 7 should depend from claim 6 which recites “a tobacco material”.  Examination will proceed as such.  Appropriate correction is required.
Claim 5 recites the limitation “comprise or consist”.  Comprise is “open” language which includes the option of additional non-listed material while consist is “closed” language which explicitly excludes any non-listed material from being present in the claimed plant material.  For purposes of examination, the open language of comprise will meet the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20110214681 A1 (hereinafter AXELSSON) .
Regarding claim 1, AXELSSON discloses a method for the preparation of nicotine-cellulose combination to be used in a snuff composition for application to the oral cavity (Abstract).  AXLESSON discloses 
a) coating non-tobacco plant material (¶24) with nicotine using a liquid solution comprising nicotine (¶33); 
b) mixing the coated non-tobacco plant material with further ingredients and optionally tobacco material to form the filling material (¶14); 
Since steps c and d are optional and are not required the claim is anticipated as explained above.
Regarding claim 2, AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses 
a) coating non-tobacco plant material with nicotine using a liquid nicotine-in-glycerol solution (¶9, ¶21 glycerol is a widely used solvate); 
b) mixing the coated non-tobacco plant material with water and salt, preferably the salt is NaCI, and optionally uncoated non-tobacco plant material and/or tobacco material to form the filling material (¶9, ¶21 NaCl is a widely used salt); 
Since steps c and d are optional and are not required the claim is anticipated as explained above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON in view of  US 20080029110 A1 (hereinafter DUBE).
Regarding claim 1, AXELSSON discloses a method for the preparation of nicotine-cellulose combination to be used in a snuff composition for application to the oral cavity (Abstract).  AXLESSON discloses 
a) coating non-tobacco plant material (¶24) with nicotine using a liquid solution comprising nicotine (¶33); 
b) mixing the coated non-tobacco plant material with further ingredients and optionally tobacco material to form the filling material (¶14); 
and 
d) optionally mixing the product of step b) or c) with further ingredients (¶14, also see example in ¶96).
AXELSSON may not explicitly disclose c) optionally subjecting the filling material to a pasteurization step.
DUBE teaches a smokeless tobacco for use in a pouch (Abstract).  DUBE teaches that pasteurization is adapted to degrade, destroy, or denature at least a portion of microorganisms (¶21).  DUBE teaches that the treatment process involves a heating pasteurization step (¶89).  DUBE teaches that the pasteurization step inactivates certain types and amounts of spores, mold, microbes, and bacteria.  DUBE details the pasteurization step to heat the material to 85 degree C or higher for 1 to 3 hours (¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to include optionally subjecting the filling material to a pasteurization step as taught in DUBE.  A person of ordinary skill in the art would obviously include a pasteurization step for a product to be used for human 
Regarding claim 2, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses 
a) coating non-tobacco plant material with nicotine using a liquid nicotine-in-glycerol solution (¶9, ¶21 glycerol is a widely used solvate); 
b) mixing the coated non-tobacco plant material with water and salt, preferably the salt is NaCI, and optionally uncoated non-tobacco plant material and/or tobacco material to form the filling material (¶9, ¶21 NaCl is a widely used salt); 
d) optionally mixing the product of step b) or c) with further ingredients, preferably the further ingredients comprise or consist of NH.sub.4CI, Na.sub.2CO.sub.3, propylene glycol, optionally one or more flavours and/or combinations thereof (¶14, also see example in ¶96).
AXELSSON may not explicitly disclose c) optionally subjecting the filling material to a pasteurization step.
DUBE teaches a smokeless tobacco for use in a pouch (Abstract).  DUBE teaches that pasteurization is adapted to degrade, destroy, or denature at least a portion of microorganisms (¶21).  DUBE teaches that the treatment process involves a heating pasteurization step (¶89).  DUBE teaches that the pasteurization step inactivates certain types and amounts of spores, mold, microbes, and bacteria.  DUBE details the pasteurization step to heat the material to 85 degree C or higher for 1 to 3 hours (¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to include optionally subjecting the filling material to a pasteurization step as taught in DUBE.  A person of ordinary skill in the art would obviously include a pasteurization step for a product to be used for human consumption.  Doing so would remove microorganisms making the product safer for the consumer.
Regarding claim 3, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the nicotine is present in a concentration of 2 to 20 weight-%, preferably of 5 to 15 weight-%, more preferably of 10 weight-%, based on the total weight of the nicotine-in-glycerol solution (¶39).
Regarding claim 5, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the non-tobacco plant material comprises or consists of fibres or particles from non-tobacco plants, preferably, the non-tobacco material comprises or consists of wheat fibres, oat fibres, potato fibres, bamboo fibres, buckwheat fibres, barley fibres, microcrystalline cellulose and/or combinations thereof (¶24).
Regarding claim 7, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose, wherein the tobacco material is bleached, preferably the tobacco material is bleached by heat treatment and/or by use of whiteners or bleaching agents.
DUBE teaches a smokeless tobacco for use in a pouch (Abstract).  DUBE discloses that the tobacco maybe be treated with a bleaching or oxidizing agent to lighten the color of the tobacco (¶134).  DUBE incorporates several bleaching techniques by reference.  DUBE teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide wherein the tobacco material is bleached, preferably the tobacco material is bleached by heat treatment and/or by use of whiteners or bleaching agents as taught in DUBE.  A person of ordinary skill in the art would obviously use bleached or whitened tobacco.  Doing so would reduce staining for the user.
Regarding claim 8, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose wherein the filling material comprises a water content of 30 to 50 weight-% based on the total weight of the filling material.
AXELSSON discloses that moist snuff is used with a relatively large water content 40%-60% (¶18).
DUBE teaches that when the tobacco is dried the final moisture content is often less than 35% by weight (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide wherein the filling material comprises a water content of 30 to 50 weight-% based on the total weight of the filling material.  AXELSSON discloses that moist snuff usually has a large water content between 40% and 60%.  DUBE teaches a final product with a moisture content of less than 35%.  A person of ordinary skill in the art would obviously dry the product within the disclosed range.  
Regarding claim 9, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the filling material comprises coated non-tobacco plant material of step a) in a concentration of 70 to 99 weight-%, wherein the indications in weight-% are based on the dry weight of the total filling material.  The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of MCC is 135-139.  This is a percentage within the disclosed range.
Regarding claim 10, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the nicotine-coated non-tobacco plant material of step a) has a nicotine content within the range of 0.1 to 10 weight-%, preferably of 1 to 5 weight-%, more preferably of 2.5 to 4.5 weight-%, wherein the indications in weight-% are based on the dry weight of the nicotine-coated non-tobacco plant material The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of nicotine is 4-6.  This is a percentage within the disclosed range.
Regarding claim 11, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the further ingredients of the filling material of step b) and/or d) comprise water, non-tobacco plant material not coated with nicotine, stabilizers, humectants, plasticisers, thickeners, dyes, salts, flavours, gum base, flavour additives or any combination thereof, preferably comprise water, NaCI, NH4CI, Na2CO3, propylene glycol, optionally one or more flavours and/or combinations thereof (¶14).
Regarding claim 12, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses wherein the method comprises the further step: e) portioning the filing material into individual portions and packaging individual portions into separate pouches (¶64, Abstract).
Regarding claim 13, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON further discloses a filling material for use in a pouched smokeless snus product, the filling material being manufactured by a method according to claim 1 (Abstract).
 
Regarding claim 15, modified AXELSSON discloses the method of claim 13 as discussed above.  AXELSSON further discloses a pouched smokeless snus product comprising a filling material of claim 13 (¶12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON as applied to claim 1 above, and further in view of US 20040123873 A1 (hereinafter CALANDRO).
Regarding claim 4, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly disclose, wherein the non-tobacco plant material is coated with nicotine using a spray coating process or a drum coating process.
CALANDRO teaches moist snuff made from herbal components (Abstract).  CALANDRO teaches using a kettle 2 for mixing liquid ingredients of the casing component (Fig. 2, ¶72).  The liquid portion is sent via a pump to one or more spray bars (¶72).  CALANDRO further teaches a ribbon blender 5 (Fig. 3, ¶73).  The ribbon blender is equipped with a spray bar 7.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide wherein the non-tobacco plant material is coated with nicotine using a spray coating process or a drum coating process as taught in CALANDRO.  A person of ordinary skill in the art would obviously use a spray coating process or a drum coating process.  Doing so would be a way to apply the liquid that is known in the art.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AXELSSON and DUBE and in further view of US 20130118512 A1 (hereinafter JACKSON).
Regarding claim 6, modified AXELSSON discloses the method of claim 1 as discussed above.  AXELSSON may not explicitly discloses tobacco material is mixed in to form a filling material comprising tobacco material in a concentration of 0 to 15 weight-%, preferably in a concentration of 0.1 to 10 weight-%, more preferably in a concentration of 2 to 8 weight-%, wherein indications in weight-% are based on the dry weight of the total filling material .  
AXELSSON teaches a composition that is free of tobacco material i.e. 0% dry weight tobacco.
JACKSON teaches a smokeless tobacco product including a tobacco material and a specific starch material that imparts specific textural properties to the product and a process for preparing a smokeless tobacco product with a desired textural property (Abstract).  JACKSON teaches that the relative amount of tobacco may vary between 5 percent or greater up to 70 percent or greater on a dry weight basis of the composition (¶24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide tobacco material is mixed in to form a filling material comprising tobacco material in a concentration of 0 to 15 weight-%, preferably in a concentration of 0.1 to 10 weight-%, more preferably in a concentration of 2 to 8 weight-%, wherein indications in weight-% are based on the dry weight of the total filling material.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 14, modified AXELSSON discloses the filling material of claim 13 as discussed above.  AXELSSON further discloses wherein the filling material comprises or consists of: 70 to 99 weight-% nicotine-coated non-tobacco plant material. The examples in Table 1 after ¶95 disclose compositions F-J.  The total weight of the product is 150.  The amount of MCC is 135-139.  This is a percentage within the disclosed range.  AXELSSON further discloses 0 to 30 weight-% further ingredients (¶18, Examples in table 1 after ¶95); wherein above mentioned indications in weight-% are based on dry weight of the total filling material.  AXELESSON further discloses wherein the nicotine-coated non-tobacco plant material has a nicotine content within the range of 0.1 to 10 weight-% based on the dry weight of the nicotine-coated non-tobacco plant material.  The examples in Table 1 after ¶95 disclose  (¶39).
AXELSSON may not explicitly disclose 0 to 15 weight-% tobacco material or preferably bleached tobacco material or wherein the filling material has a water content of 30 to 50 weight-% based on the total weight of the filling material.
JACKSON teaches a smokeless tobacco product including a tobacco material and a specific starch material that imparts specific textural properties to the product and a process for preparing a smokeless tobacco product with a desired textural property (Abstract).  JACKSON teaches that the relative amount of tobacco may vary between 5 percent or greater up to 70 percent or greater on a dry weight basis of the composition (¶24).
DUBE teaches a smokeless tobacco for use in a pouch (Abstract).  DUBE discloses that the tobacco maybe be treated with a bleaching or oxidizing agent to lighten the color of the tobacco (¶134).  DUBE incorporates several bleaching techniques by reference.  DUBE teaches that a user may desire that remaining residue is lighter when left in the mouth and to be less likely to cause staining of clothing.
AXELSSON discloses that moist snuff is used with a relatively large water content 40%-60% (¶18).
DUBE teaches that when the tobacco is dried the final moisture content is often less than 35% by weight (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified AXELSSON to provide 0 to 15 weight-% tobacco material and preferably bleached tobacco material and wherein the filling In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). A person of ordinary skill in the art would obviously use bleached or whitened tobacco.  Doing so would reduce staining for the user.  Further, AXELSSON discloses that moist snuff usually has a large water content between 40% and 60%.  DUBE teaches a final product with a moisture content of less than 35%.  A person of ordinary skill in the art would obviously dry the product within the disclosed range.  Doing so would provide the usual moisture content and user experience of commercially available moist snuff.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747